Filed 10/26/20 P. v. Berg CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                         B295556

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. LA019703)
           v.

  LEE BERG,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, William C. Ryan, Judge. Affirmed.
      Michael S. Romano, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and J. Michael Lehmann, Deputy
Attorneys General, for Plaintiff and Respondent.
                   _________________________
                        I. INTRODUCTION
       In 1995, defendant and appellant Lee Berg was convicted of
second degree burglary and petty theft with a prior. As a third
strike offender, he was sentenced to 25 years to life in prison. In
2015, Berg filed a Proposition 47 petition for resentencing (Pen.
Code, § 1170.18),1 arguing he was suitable for resentencing
because he did not pose an unreasonable risk of committing
certain violent felonies known as “super strike” offenses. Berg
now appeals the denial of his petition, arguing the order should
be reversed because: (1) the People failed to plead specific facts
in their opposition; (2) the trial court applied the wrong
evidentiary standard; and (3) the court misinterpreted the record
in reaching its determination of dangerousness. We conclude the
trial court did not abuse its discretion in denying the petition and
affirm the order.
     II. FACTUAL AND PROCEDURAL BACKGROUND
A.     Criminal History and Commitment Offense
       Berg (born in 1959) committed theft and drug-related
offenses through most of his adult life:
    • In 1978, he was convicted of disrupting school activities,
       misdemeanor grand theft, and petty theft.
    • In 1979, he was convicted of misdemeanor trespass.
    • In 1980, he was convicted of felony burglary, petty theft
       with a prior, and unlawful taking of a vehicle, driving
       erratically under the influence of drugs and alcohol,
       crashing into two cars, and injuring a person.
    • In 1982, he was twice convicted of petty theft with a prior.


1
        Further unspecified statutory references are to the Penal
Code.




                                  2
   • In 1983, he was convicted of first degree burglary, a
      qualifying strike, and sentenced to two years in prison.
      While under the influence of drugs, he gained entry to a
      residence by breaking a window, taking a bicycle and a
      knife.
   • In 1985, he was convicted of unlawful taking of a vehicle
      and sentenced to 16 months in prison. He violated parole
      in 1986 and returned to prison.
   • In 1987, he was convicted of attempted first degree
      burglary, a qualifying second strike, and sentenced to three
      years in prison. Berg tried to break in to a residence
      through a window while under the influence of alcohol. He
      violated parole in 1989 and returned to prison.
   • In 1990, he was convicted of being under the influence of a
      controlled substance.
   • Also in 1990, he was convicted of grand theft. He was
      under the influence of cocaine at the time of the crime, and
      sentenced to four years in prison. He violated parole in
      1993 and returned to prison.
   • In 1993, he was convicted of petty theft with a prior and
      sentenced to two years and four months in prison.
      The commitment offense occurred in 1995. Berg entered a
supermarket and concealed three bottles of liquor under his
jacket. When employees confronted Berg after he left the store,
Berg fought with them and had to be taken into custody by force.
Berg was under the influence of heroin at the time. A jury
convicted him of second degree burglary (§ 459) and petty theft
with a prior (§ 666). The trial court found true the allegations
that he suffered two prior felony convictions for burglary and
attempted burglary within the meaning of the Three Strikes Law




                                3
(§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)). The court
imposed a third strike term of 25 years to life for the burglary
count, and stayed punishment for the petty theft conviction
pursuant to section 654.
      In 2009, while incarcerated, Berg was convicted of unlawful
possession of a manufactured weapon, and sentenced to a
consecutive six-year term.
B.    Disciplinary Record During Incarceration
      During his incarceration, Berg was found guilty of 16
California Department of Corrections and Rehabilitation (CDCR)
serious rule violations.
   • In 1996, he committed battery on an inmate and was
      observed punching his cellmate, who did not fight back.
   • In 1999, he participated in a melee and was an active
      participant in a race riot. The same year, he committed
      battery on a peace officer.
   • In 2000, he engaged in mutual combat with his cellmate,
      slamming him to the ground.
   • In 2007, he was an active participant in a violent race riot.
      Also in 2007, he delayed a peace officer.
   • In 2008, he possessed a manufactured weapon. The same
      year, he delayed a peace officer.
   • In 2009, he committed theft of food.
   • Also in 2009, he committed battery on an inmate with a
      weapon (presumably, a razor blade). Berg chased the
      inmate and struck him with his fist until he fell down, then
      jumped on top of the inmate and continued to strike him
      until he was bloody, even as the inmate tried to run away.
      The inmate sustained stab wounds that required medical
      attention. Berg was subdued with pepper spray.




                                4
    • Also in 2009, he was found guilty of possessing a controlled
      substance for distribution, after three plastic bindles
      containing 2.35 grams of heroin and gang-related messages
      were forced to be discharged from Berg’s bowels.
    • In 2011, he willfully obstructed a peace officer and went on
      a hunger strike.
    • In 2012, he possessed manufactured alcohol.
    • In 2015, he committed battery on an inmate with a knife-
      like weapon, striking him in the head and torso. The
      inmate sustained stab and slash wounds in his neck, back,
      and arm, requiring medical attention. Berg was subdued
      with pepper spray.
    • Lastly, in 2015, he engaged in fighting with his cellmate,
      who suffered minor injuries.
C.    Proposition 36 Petition and Previous Appeal
      In 2013, Berg filed a petition for resentencing under
Proposition 36 (§ 1170.126). The trial court denied the petition,
finding Berg posed an unreasonable risk of danger to public
safety. Berg appealed the order, arguing in part that newly
enacted Proposition 47’s definition of “unreasonable risk of
danger to public safety” applied to dangerousness determinations
under Proposition 36, and that under any standard, he did not
pose an unreasonable risk of danger to public safety. We
affirmed the order, concluding that Proposition 47’s definition of
“unreasonable risk of danger to public safety” did not apply to
Proposition 36,2 and the trial court did not abuse its discretion in


2
      Our Supreme Court subsequently reached the same
conclusion in People v. Valencia (2017) 3 Cal. 5th 347, 375
(Valencia).




                                 5
denying the Proposition 36 petition. (See People v. Berg (Sep. 12,
2016, B264001) [nonpub. opn.], review granted Nov. 30, 2016,
review dismissed, cause remanded Nov. 29, 2017, S237997).)3 We
quote relevant portions of the opinion below:4
       “Petitioner acknowledges that he was found guilty of
serious rule violations in prison for ‘acts of violence,’ but argues
that he ‘was following the orders of powerful white inmates who
threatened [his] personal safety if he failed to comply.’ He
further contends that his expert witnesses, [Richard] Subia[, a
prison practices expert,] and Dr. [Hy] Malinek, [a clinical and
forensic psychologist,] both concluded that he did not pose an
unreasonable risk of danger to public safety.”
       “Although Subia testified that petitioner told him he was
threatened by ‘influential’ inmates who asked him to commit
these actions and that Subia found this explanation believable, it
was within the trial court’s discretion to disbelieve petitioner’s
account of events. . . . Even if the trial court believed that
petitioner was influenced by powerful inmates who ordered him
to commit these actions, Subia also testified that petitioner
always had the option of seeking the protection of prison
authorities.
       “Furthermore, although petitioner’s experts, Subia and
Dr. Malinek, opined that petitioner did not pose an unreasonable
risk of danger to public safety, Dr. Malinek also provided
evidence that petitioner’s actuarial tests indicated that the risk

3
     We take judicial notice of our unpublished opinion in this
matter. (Evid. Code, §§ 459, subd. (a), 452, subd. (d).)
4
      Section headings in the unpublished opinion have been
omitted.




                                 6
he would engage in violence was moderate to high. Given
petitioner’s violent conduct in prison and expert evidence that
there was a moderate to high risk he would engage in future acts
of violence, the trial court did not abuse its discretion in
concluding that he posed an unreasonable risk of danger to public
safety within the meaning of Proposition 36.” (People v. Berg,
supra, B264001, rev. gr.)
D.     Proposition 47 Petition
       In May 2015, Berg filed a Proposition 47 petition to recall
his sentence, on the ground that his conviction on petty theft with
a prior was now a misdemeanor, and he was suitable for
resentencing because he did not pose a risk to public safety
within the meaning of section 1170.18, subdivision (b).
       The People filed an opposition, incorporating all prior
evidence, arguments, and briefs filed in connection with the
Proposition 36 petition. Based on these materials, the People
argued Berg was unsuitable for resentencing because he posed an
“unreasonable risk of danger to public safety,” which the statute
defined as an unreasonable risk that he would commit a “new
violent felony” within the meaning of section 667, subdivision
(e)(2)(C)(iv). (See § 1170.18, subd. (c).) Among the violent
felonies enumerated in subdivision (e)(2)(C)(iv)5 is “[a]ny serious
or violent felony offense punishable in California by life
imprisonment or death.” (§ 667, subd. (e)(2)(C)(iv)(VIII).) The
People argued that because a third strike offender who has
committed two or more serious and/or violent felonies faces a life


5
      These violent felony offenses are commonly known as
“super strikes.” (See People v. Hall (2016) 247 Cal. App. 4th 1255,
1262, fn. 6 (Hall).)




                                7
sentence on the subsequent serious and/or violent felony, he
automatically poses an unreasonable risk of danger to public
safety.
       In reply, Berg argued that trial courts have discretion to
strike a prior strike, so a third serious and/or violent felony that
is not punishable on its own by a life sentence does not
automatically qualify as a “new violent felony within the meaning
of” section 667, subdivision (e)(2)(C)(iv). Berg further argued that
he had never been convicted of a violent crime, let alone a “super
strike,” he was unlikely to escalate to more violent crimes
because of his age, and his rehabilitation efforts and reentry
plans eliminated any risk of danger to public safety.
E.     Suitability Hearing
       At the September 2018 suitability hearing, Richard Subia
and Dayle Carlson testified as Berg’s expert witnesses. The
People did not call any witnesses but submitted into evidence
exhibits of Berg’s criminal history, CDCR disciplinary record, and
rules violation reports.
       1.    Subia’s Testimony
       Subia opined as follows: based on Berg’s age and physical
condition, the lack of violence in his criminal convictions, and the
environmental differences between prison and the community, it
was unlikely he would resort to past criminal behavior upon his
release. An inmate of Berg’s small physical stature, age, and
drug habits would easily be targeted by other inmates, and Berg’s
many disciplinary violations were a necessary “survival
mechanism.” Berg could have, but did not, seek the help of
prison authorities, likely because of the threat of being labeled an
“informant.” Although Berg was a suspected, “non-validated”
gang member, Subia did not believe he was involved in any gang




                                 8
activity. Berg had not committed a drug violation since 2009,
and had been making an effort to attend substance addiction
classes since 2013. However, Berg posed some risk of danger to
the community, especially if his drug addiction was not
addressed. Berg had a positive employment history, but the
rehabilitative programming available to him in prison was
limited, and he had a weak support network outside of prison. In
Berg’s own words, “[t]he pattern was always the same”: he would
be arrested, “clean up while in jail” until his release, and “the
cycle would begin again.”
       2.    Carlson’s Testimony
       Carlson, a risk assessment and reentry expert, opined as
follows: Berg posed no risk of committing a “violent offense” or
“super strike” in the community because his commitment offense
was a “low-level felony” and his criminal record involved no
violence. Berg’s prior strike offenses, in 1983 and 1987, were
remote in time, and his last conviction was in 2009. Carlson’s
risk assessment was based on Berg’s “pre-incarceration conduct,”
but admittedly, that conduct included five incidents of driving
under the influence of drugs or alcohol, which was potentially
“extremely dangerous” and “could have killed somebody.”
Various risk assessment tests performed on Berg also indicated a
moderate to high risk of future violence based on his violent
conduct in prison. Berg had participated in 33 Narcotics
Anonymous meetings in 2013 and 2014, and planned to enroll in
the Amity Foundation, a long-term residential program offering
“individual therapy, re-entry orientation support, drug
treatment, vocational training, educational development, and
work opportunities.” However, he had only a “minimal record of
treatment attempts” and no family members to support his




                                9
reentry. Thus, Berg posed some risk of danger to the community
if he resumed his drug use, and his successful reentry was
“doubtful” without “substantial support.”
F.     Memorandum of Decision
       In a 22-page memorandum of decision issued in November
2018, the court denied Berg’s Proposition 47 petition. As a
preliminary matter, the trial court rejected the People’s
argument that Berg was unsuitable for resentencing because all
third strike defendants are subject to a sentence of life
imprisonment and thus automatically pose an unreasonable risk
of danger to public safety. The court explained that the “more
logical interpretation of Proposition 47 is that the court may deny
resentencing on unsuitability grounds only if the petitioner poses
an unreasonable risk of committing one of the named ‘super
strike’ offenses.” The court found Berg posed a risk of committing
a “super strike” offense:
       “[Berg] has an extensive criminal record, beginning in 1975
and continuing until the commitment offense. While a history of
recidivism alone is an insufficient basis for a court’s finding that
a petitioner poses an unreasonable risk of danger to public safety,
the multiplicity of prior convictions and the failure to comply
with conditions of intervening periods of probation or parole give
rise to a valid concern about a danger to public safety. (In re
Shaputis (2008) 44 Cal. 4th 1241, 1259.)”
       “Therefore, the multiplicity of [Berg’s] prior convictions and
his inability to refrain from re-offending while in the community
constitute present and relevant concerns only if other evidence in
the record provides a nexus between [Berg’s] criminal past and
current dangerousness. (Cf. People v. Esparza (2015) 242
Cal. App. 4th 726, 746; In re Lawrence (2008) 44 Cal. 4th 1181,




                                 10
1227.) While [Berg’s] criminal history may be remote in time,
there continues to be a nexus between his previous criminal
history and his current risk of danger to public safety within the
meaning of Proposition 47 because of his disciplinary history,
elevated classification score, high CSRA score,6 lack of
rehabilitative programming, and insufficient parole plans.”
       “[Berg’s] disciplinary history reflects a pattern of violent
and aggressive conduct, evidencing his ability or unwillingness to
comply with rules, respect authority, and refrain from fighting,
almost 20 years into his current incarceration period. Regardless
of the remoteness of a petitioner’s commitment offense, serious
rule violations in prison constitute powerful evidence of an
inmate’s current willingness to engage in serious rule-breaking
behavior and are probative of recidivist tendencies and the
danger to public safety within the meaning of Proposition 47.
(See In re Rozzo (2009) 172 Cal. App. 4th 40, 60 [(Rozzo)]; In re
Bettencourt (2007) 156 Cal. App. 4th 780, 805.)”
       While acknowledging that criminality declines with age,
the court found those “statistics . . . are contradicted by [Berg’s]
disciplinary record, which shows incidents involving weapons and
violence well into his forties and fifties.”
       The court also focused on Berg’s CDCR Classification Score
and CSRA score.7 His CDCR Classification Score as of May 2018

6
      See part III.D.2, post, for a further discussion of Berg’s
California Static Risk Assessment (CSRA) score.
7
       As the trial court explained, “[t]he CDCR Classification
Score is a summary of an inmate’s overall prison behavior which
takes into account a broad variety of factors. . . . Lower
classification scores mean that lower security controls are needed




                                 11
was 204, having steadily increased since he began his
incarceration in 1995 with a score of 84. His CSRA score as of
November 2017 was 4, out of a range from 1 to 5, indicating a
high risk for non-violent offenses. The court pointed out that
“[m]ost inmates who have petitioned for resentencing have a
CSRA of 1.”
      The court also noted Berg’s “sparse rehabilitative
programming” in his 23 years of incarceration, and his failure to
enroll in any anger management programming.
      Finally, the court observed that Berg’s postrelease plans
were “tenuous” at best, because the length of the Amity
Foundation program was unclear and Berg had no solid plans or
support for reentry following the program. Thus, the court
concluded based on the totality of the evidence that resentencing
Berg posed an “unreasonable risk of danger to public safety.”
      Berg appealed the order.




. . . . The minimum score a life inmate can receive is 19,” and
points are added or deducted based on disciplinary violations and
performance in work, school, or vocational training.

      “The CSRA is a validated actuarial tool that utilizes
demographic and criminal history data, which is used by the
CDCR to predict an offender’s risk of recidivating at the time
they are released from CDCR. . . . The range is 1-Low, 2-
Moderate, 3-High (Drug), 4-High (Property), 5-High (Violence).”
The CSRA considers various factors such as age at release,
number of total and violent felony convictions, number of drug
and non-violent property offenses, number of weapons offenses,
and alcohol-related offenses.




                               12
                          III. DISCUSSION
       Berg contends that the order denying the Proposition 47
petition should be reversed on three grounds: (1) the People
never alleged in their opposition that Berg posed a risk of
committing a “super strike” and therefore necessarily failed to
meet their burden of proof; (2) the trial court abused its
discretion by rejecting the applicable “preponderance of the
evidence” standard of proof; and (3) the trial court misinterpreted
the record in concluding that Berg posed a risk of danger to
public safety. We disagree and affirm the order.
A.     Proposition 47 and Standard of Review
       “Proposition 47 reclassified as misdemeanors certain drug-
and theft-related offenses that previously were felonies or
wobblers,” including petty theft with a prior theft-related
conviction in violation of section 666. (Valencia, supra, 3 Cal.5th
at p. 355; see § 1170.18, subd. (a).) “Proposition 47 also added a
provision allowing felony offenders ‘serving a sentence for a
conviction’ for offenses now reclassified as misdemeanors to
petition to have their sentences recalled and to be resentenced” if
they met certain criteria, “ ‘unless the court, in its discretion,
determines that resentencing the petitioner would pose an
unreasonable risk of danger to public safety.’ ” (Valencia, at
p. 355; § 1170.18, subd. (a), (b).)
       In contrast to Proposition 36, which does not define the
term “unreasonable risk of danger to public safety,” Proposition
47 provides that “ ‘unreasonable risk of danger to public safety’
means an unreasonable risk that the petitioner will commit a
new violent felony within the meaning of [section 667,
subd. (e)(2)(C)(iv)].” (§ 1170.18, subd. (c).) Those violent felony
offenses, commonly known as “super strikes,” include sexually




                                13
violent offenses, homicide or attempted homicide, solicitation to
commit murder, assault with a machine gun on a peace officer or
firefighter, possession of a weapon of mass destruction, and
“[a]ny serious or violent felony offense punishable in California
by life imprisonment or death.”8 (See Hall, supra, 247
Cal.App.4th at p. 1262, fn. 6; § 667, subd. (e)(2)(C)(iv)(VIII.)
Thus, Proposition 47 limits the trial court’s discretion to deny
resentencing by narrowly defining the phrase “unreasonable risk
of danger to public safety” to mean an unreasonable risk that the
petitioner will commit a “super strike.” (Valencia, supra, 3
Cal.5th at pp. 355–356, quoting § 1170.18, subd. (c).) The People
have the burden of proving dangerousness by a preponderance of
the evidence. (People v. Frierson (2017) 4 Cal. 5th 225, 239
(Frierson).)
       In exercising its discretion to determine whether
resentencing the petitioner would pose an unreasonable risk of
danger to public safety, “the resentencing court may consider:
(1) the petitioner’s ‘criminal conviction history, including the type
of crimes committed, the extent of injury to victims, the length of
prior prison commitments, and the remoteness of the crimes’;
(2) his or her ‘disciplinary record and record of rehabilitation
while incarcerated’; and (3) ‘[a]ny other evidence’ the court deems
relevant.” (Valencia, supra, 3 Cal.5th at p. 355, quoting



8       Among the offenses that would satisfy this final category,
i.e., offenses punishable by life imprisonment or death, are gross
vehicular manslaughter with a prior (§ 191.5, subd. (d)),
aggravated mayhem (§ 205), torture (§ 206.1), and aggravated
assault during the commission of a residential burglary (§ 220,
subd. (b)).




                                 14
§ 1170.18, subd. (b)(1)–(3); accord, People v. DeHoyos (2018)
4 Cal. 5th 594, 598–599.)
       We review the court’s decision that a petitioner poses an
unreasonable risk of danger to public safety under the abuse of
discretion standard (People v. Losa (2014) 232 Cal. App. 4th 789,
791), and the facts and evidence upon which the trial court based
its decision for substantial evidence. (Frierson, supra, 5 Cal.5th
at p. 239.)
B.     The Trial Court Correctly Determined That
“Unreasonable Risk of Danger to Public Safety” Refers to
the Danger of Committing a “Super Strike,” and the
People Were Not Required to Plead Specific Facts in Their
Opposition.
       According to Berg, the People urged the court to apply the
incorrect legal standard in ruling on the Proposition 47 petition
because they mistakenly argued in their opposition that they only
needed to prove Berg was likely to commit a serious or violent
felony, rather than a “super strike.” Berg asserts that because
the People “pled [their] case under the wrong standard, [they]
necessarily failed to [provide] evidence necessary to find Mr. Berg
unsuitable for relief, failed to give notice as to which ‘super strike’
offense or offenses it was alleged he might commit, and failed to
meet [their] burden of proof.” As we discuss, the People’s error
was harmless because the trial court expressly rejected their
argument and applied the correct legal standard, and further, the
People’s misstatement of the legal standard does not summarily
establish their failure to meet their burden of proof.
       Section 1170.18 contains no requirement that in opposing a
Proposition 47 petition, the People must specifically plead that
the petitioner poses an unreasonable risk of committing a “super




                                  15
strike” offense. (See § 1170.18.) In interpreting analogous
provisions of Proposition 36 that apply to petitions for
resentencing, courts have concluded that the People are not
required to specifically plead any disqualifying factors in
opposing the petition. (See, e.g., People v. Guilford (2014) 228
Cal. App. 4th 651, 657; People v. Chubbuck (2014) 231 Cal. App. 4th
737, 745.) We reach the same conclusion here.
       In opposing a Proposition 47 petition, the People have the
burden of proving by a preponderance of the evidence that
resentencing the petitioner would pose an unreasonable risk of
danger to public safety. (Frierson, supra, 4 Cal.5th at p. 239
[“several Courts of Appeal have properly concluded that ‘[t]he
facts upon which the court’s finding of unreasonable risk is based
must be proven by the People by a preponderance of the
evidence’ ”]; see People v. Jefferson (2016) 1 Cal. App. 5th 235, 241
[“the proper standard of proof on a dangerousness finding is the
default standard of proof by a preponderance of the evidence”].)
       As the statute makes clear, it is up to the trial court to
decide, based on all the evidence presented, whether resentencing
would pose an “unreasonable risk of danger to public safety”
because of the risk that the petitioner will commit a “super
strike.” (See § 1170.18, subds. (b)–(c).) As both parties
acknowledge, the trial court made that determination under the
correct legal standard when it expressly rejected the People’s
proposed definition of dangerousness and explained that the
“more logical interpretation of Proposition 47 is that the court
may deny resentencing on unsuitability grounds only if the
petitioner poses an unreasonable risk of committing one of the
named ‘super strike’ offenses.”




                                16
       Moreover, the People’s failure to specifically allege in their
opposition that Berg posed a risk of committing a “super strike”
does not compel the conclusion that the People failed to meet
their burden of proof by establishing such a risk. As we discuss
more fully below (see part III.D., post), in opposing the petition,
the People submitted ample evidence that Berg was unsuitable
for resentencing because of the risk he presented of committing a
“super strike,” as demonstrated by his significant criminal
history and disciplinary record involving multiple acts of
violence, elevated classification and risk assessment scores,
minimal rehabilitation efforts, and tenuous reentry plans. Nor
does Proposition 47 require, as Berg contends, that the People
provide “notice” to the petitioner as to which “super strike” they
allege he was likely to commit. (See § 1170.18.)
       Nevertheless, Berg contends that the trial court’s ruling
that he was likely to commit a “super strike” was a “ruling in
error” because “a court may not adopt an argument or position
that a party did not advance itself.” He cites a recent United
States Supreme Court case, United States v. Sineneng-Smith for
this proposition. There, the Supreme Court explained the
principle of “party presentation”: “ ‘in both civil and criminal
cases, in the first instance and on appeal . . . , we rely on the
parties to frame the issues for decision and assign to courts the
role of neutral arbiter of matters the parties present.’ [Citation.]”
(United States v. Sineneng-Smith (2020) 140 S. Ct. 1575, 1579
(Sineneng-Smith).) The Court explained that courts should not
“ ‘look[ ] for wrongs to right,’ ” and should “ ‘normally decide only
questions presented by the parties.’ ” (Ibid.)
       Sineneng-Smith is distinguishable from the present case.
There, the Court explained that instead of adjudicating the case




                                 17
presented by the parties, “the appeals court named three amici
and invited them to brief and argue issues framed by the panel,
including a question [the appellant] herself never raised.”
(Sineneng-Smith, supra, 140 S.Ct. at p. 1578) In contrast, the
trial court here did not reframe the legal issue, but rather
adopted the definition of “unreasonable risk of danger to public
safety” advanced by Berg. We find no error in the trial court’s
ruling, expressly made under the correct legal standard, which
found Berg unsuitable for resentencing because he posed an
unreasonable risk of committing one of the enumerated “super
strike” offenses.
C.     The Trial Court Applied the Correct Standard of
Proof.
       Berg next contends that the trial court abused its discretion
by applying the wrong standard of proof. Specifically, he urges,
the court should have reviewed the hearing evidence under the
preponderance of the evidence standard, but instead applied an
“unstated or dramatically reduced ‘tends to show’ standard.”9
The claim is without merit.

9
        Berg’s suggestion that the trial court rejected the
preponderance of the evidence standard is without merit. In full,
the court said as follows: “In the related context of a petition for
recall and resentencing under Proposition 36, case law establishes
the People are tasked with proving dangerousness by a
preponderance of the evidence; however, the trial court need not
itself find an unreasonable risk of danger by a preponderance of
the evidence.” (Italics added.)

      The court’s statement is consistent with People v. Buford
(2016) 4 Cal. App. 5th 886, 899, in which the court held with
respect to Proposition 36 as follows: “[T]he People have the




                                18
       In its 22-page decision, the trial court correctly noted the
factors relevant to determining whether Berg posed an
unreasonable risk of danger to public safety, and it discussed at
some length the evidence relevant to those factors. The court
then concluded that Berg’s commitment offenses, violent
disciplinary history in prison, and limited rehabilitative
programing were “powerful evidence” that Berg was “likely to
commit a ‘super strike.’ ” (Italics added.)
       “ ‘ “Likely” means “probable” or . . . “more probable than
not.” ’ ” (People v. Russell (2005) 129 Cal. App. 4th 776, 787.) A
fact is proved by a preponderance of the evidence if it is more
probable than not that the fact is true. (Conservatorship of O.B.
(2020) 9 Cal. 5th 989 [“ ‘more likely than not’ standard”
commonly referred to as a “preponderance of the evidence”];
Masellis v. Law Office of Leslie F. Jensen (2020) 50 Cal. App. 5th
1077, 1093 [“[r]equiring proof that something is ‘ “more likely
than not” ’ is a preponderance of the evidence standard”].) The
trial court’s statement that it believed Berg “is likely to commit a
‘super strike’ ” thus demonstrates that the court applied a

burden of establishing, by a preponderance of the evidence, facts
from which a determination resentencing the petitioner would
pose an unreasonable risk of danger to public safety can
reasonably be made . . . . The ultimate determination that
resentencing would pose an unreasonable risk of danger is a
discretionary one. While the determination must be supported by
facts established by a preponderance, the trial court need not
itself find an unreasonable risk of danger by a preponderance of
the evidence.” In any event, nothing in the trial court’s order
suggests it adopted Buford’s analysis; to the contrary, the order,
considered as a whole, plainly demonstrates that the court
applied a preponderance of the evidence standard.




                                 19
preponderance of the evidence standard—the very standard Berg
asserts should have been applied here.
       Nor are we persuaded, as Berg suggests, that the trial
court’s use of the phrase “tends to show” means that the court
applied a “dramatically reduced” standard of proof. The court
said: “The court finds that the type of misconduct involved in
[Berg’s] record, paired with [Berg’s] limited rehabilitative
programing, tends to show that [Berg] is an unreasonable risk of
danger to public safety pursuant to the narrow definition set
forth in subdivision (c) of section 1170.18. In other words,
[Berg’s] violent disciplinary history . . . , limited rehabilitative
programing, along with his extensive criminal history, show that
[Berg] is likely to commit a ‘super strike.’ ” (Italics added.) In
short, the court’s statement makes clear that the court
understood “tends to show” to refer not to an “unstated” or
“reduced” standard of proof, but rather to a preponderance of the
evidence.
       In any event, the decision, considered as a whole,
demonstrates the court clearly found Berg presented an
unreasonable risk of danger by a preponderance of the evidence.
The court carefully examined the record and considered Berg’s
lengthy criminal history and disciplinary record, noting multiple
and recent acts of violence. The court also highlighted
deficiencies in Berg’s rehabilitative efforts, his increased risk
assessment scores, and uncertainties in his postrelease plans.
On balance, the court also considered the testimonies of Subia
and Carlson, who opined that certain factors mitigated Berg’s
risk of danger in the community: his age, the remoteness of his
crimes, the lack of violence in his criminal record, his positive
record of employment and rehabilitation, and the pressures




                                 20
unique to a prison environment which do not exist in the
community. The court weighed the totality of this evidence,
concluding that the evidence of Berg’s dangerousness was
“powerful” and preponderant over evidence of his rehabilitation.
Because the court determined that Berg posed an unreasonable
risk of danger by a preponderance of the evidence, we cannot
conclude the court rejected the applicable standard of proof.
       D.    The Trial Court Did Not Abuse Its Discretion in
Denying Berg’s Proposition 47 Petition Based on His Risk
of Danger to Public Safety.
       Berg contends the trial court abused its discretion by
misinterpreting the record pertaining to his criminal history and
CSRA score, rehabilitation efforts, and reentry plans to conclude
that Berg posed an unreasonable risk of danger to public safety.
In particular, Berg argues that by misinterpreting the record, the
trial court failed to establish “any connection or nexus between
[Berg’s] record and any one of the ‘super strike’ crimes”
enumerated in section 667, subdivision (e)(2)(C)(iv). We conclude
the trial court did not misinterpret the record, which amply
supports the finding that Berg posed a risk of committing a
“super strike.”
       1.    Berg’s Criminal History and Disciplinary
Record Amply Support the Trial Court’s Finding That He
Posed a Risk of Committing a “Super Strike.”
       Under Proposition 47, the trial court’s consideration of an
inmate’s criminal history takes into account, among other things,
“the type of crimes committed, the extent of injury to victims, the
length of prior prison commitments, and the remoteness of the
crimes.” (§ 1170.18, subd. (b)(1).) Although Berg minimizes the
seriousness of his criminal history, and his experts emphasized




                                21
the absence of any violence, Berg was a third strike offender who
had twice committed or attempted first degree residential
burglary. Moreover, Berg’s criminal history spanned three
decades, included nine felony convictions, persisted well into his
40’s and 50’s, and involved incidents his own experts agreed were
extremely dangerous to others, could result in someone’s death,
and would reasonably lead to an inference of future violence. For
example, in 1980, he drove erratically while under the influence
of drugs and alcohol, crashing into property and injuring a
person. In 1983, he broke into a residence while under the
influence of drugs and took possession of a knife. More recently,
in 2009, Berg was convicted of possessing a manufactured
weapon while in prison.
       Further, as the trial court noted, while Berg’s criminal
history was remote in time, Berg’s disciplinary record during
incarceration is the most compelling evidence of his continuing
propensity for violence, current dangerousness, and increased
risk of committing a “super strike.” An inmate’s institutional
misconduct “constitutes evidence of [his] willingness to engage in
serious rule breaking behavior despite having received a
substantial criminal sanction” and is probative of his risk of
recidivism. (Rozzo, supra, 172 Cal.App.4th at p. 60; see
§ 1170.18, subd. (b)(2).) As of 2018, Berg had 16 serious rule
violations, eight of which involved violence or dangerous
weapons. He committed battery or engaged in violent fighting in
1996, 1999, 2000, 2009 and twice in 2015. Two recent incidents
demonstrated Berg’s willingness to use force to inflict great
bodily injury, even after his victims no longer posed a threat. In
2009, Berg struck an inmate in the back and stabbed him with a
razor blade, continuing to strike him as the inmate tried to run




                                22
away until blood streamed from his back and arm. The inmate
suffered stab wounds that required medical attention. In 2015,
Berg struck another inmate with a sharp, knife-like weapon in
vulnerable body parts, including his head and torso, despite
multiple orders from officers to stop fighting. The inmate
sustained stab and slash wounds, including a puncture wound to
his neck, which required medical attention. In both incidents,
Berg had to be subdued with pepper spray, exhibiting an inability
or unwillingness to control his violent impulses. Berg did not
refrain from misconduct even after the passage of Proposition 36
and Proposition 47, committing his most violent offense after the
filing of his Proposition 36 petition, when he knew his behavior
during his incarceration would be under particular scrutiny.
       Therefore, although Berg has never committed a
disqualifying “super strike,” his consistent pattern of violence,
disregard for others’ safety, and failure to comply with the terms
of his parole and incarceration abundantly support the trial
court’s conclusion that he presented a risk for committing such
an offense in the future. The trial court properly considered
Berg’s 30-year criminal history, nine felony convictions, multiple
incidents of driving under the influence, and 16 serious rule
violations while in prison, many involving deadly force or
dangerous weapons. Thus, its conclusion that Berg posed an
unreasonable risk of committing a “super strike” offense in the
community was sufficiently supported by the record.




                               23
     2.     The Trial Court Did Not Misinterpret the
Record.
              a.    The Court Viewed Berg’s CSRA
Score in the Context of Other Evidence.
       Berg asserts the trial court misunderstood the significance
of Berg’s CSRA score of 4, which, Berg says, means he is “not
high risk to commit any violent crime within three years of
release,” and only indicates “an elevated risk of committing a
nonviolent property crime.” In fact, the court plainly explained in
a footnote that a CSRA score of 4 indicates a high risk of
committing a “property”-related crime, while a score of 5
indicates a high risk of committing a crime of “violence.” We thus
find no indication that the trial court misunderstood Berg’s CSRA
score.
        Instead, we conclude that in assessing Berg’s risk of
danger, the trial court properly relied on other persuasive factors,
such as his criminal history and disciplinary record, which
outweighed the suggestion by one single evaluative tool that Berg
was at low risk of committing a “super strike” offense.10 (See
Valencia, supra, 3 Cal.5th at p. 355, quoting § 1170.18, subd.
(b)(3) [in exercising its discretion, trial court may consider “ ‘[a]ny
other evidence’ ” it deems relevant].)




10
      We note, for example, that Berg’s CDCR Classification
score had increased from 84 in 1995 to 204 in 2018, belying
Berg’s claim that his risk of committing a violent offense would
abate with age.




                                  24
              b.    The Court Accurately Concluded That
Berg’s Rehabilitation and Reentry Plans Were Inadequate.
       Lastly, Berg contends the trial court misrepresented his
rehabilitation efforts and reentry plans by discounting his long
record of employment and his concrete plans for reentry. We
disagree, concluding that substantial evidence supports the
court’s conclusion that Berg’s rehabilitation efforts were “sparse”
and his reentry plans too “tenuous” to sufficiently eliminate his
risk of danger to public safety.
       A petitioner’s “record of rehabilitation while incarcerated”
is a legitimate consideration in assessing his risk of danger to
public safety. (§ 1170.18, subd. (b)(2).) Here, the trial court
credited Berg’s vocational training and record of employment,
summarizing his various work assignments from 1991 to 2017
and noting his satisfactory performance. But the trial court was
justifiably concerned with Berg’s “limited” participation in
rehabilitation programs aimed at addressing his particular
struggles with substance abuse and anger management during
his 23-year incarceration.
       The court’s concern was well-founded. Berg’s criminal
history, including his commitment offense, reveals the
undeniable relationship between his substance abuse and
criminality—Berg committed crimes, even risking injury to
others, to support his drug addiction. Indeed, both Subia and
Carlson opined that Berg’s recovery from substance abuse would
be critical to his successful reintegration, and Berg conceded he
would need assistance to ensure he did not relapse into a cycle of
drug addiction and crime. On this record, the court’s conclusion
that Berg had not yet reached a point of recovery that would




                                25
eliminate his risk of committing a “super strike” was not an
abuse of discretion.
       Berg also disputes the trial court’s representation of his
reentry plans as “inadequate,” emphasizing his enrollment in the
Amity Foundation for “fifteen plus months” and his sister’s
readiness to support his reentry, as established by the
“undisputed record.” But Berg’s reentry plans were hardly
settled. As Subia testified, Berg had not had contact with his
sister in four years, had not had visitors in prison since 2001, and
listed no emergency contacts in his prison forms. Carlson noted
it was “doubtful” Berg could succeed in the community without
“substantial support” from resources other than his family
members, who were unavailable. Berg’s enrollment in the Amity
Foundation for “fifteen plus months” did not dispel the court’s
concern with Berg’s long-term sobriety, well-being, and ability to
support himself beyond the length of the program. Thus, the
court was entitled to conclude that Berg’s reentry plans and
support network outside of prison were inadequate for his
successful reintegration into society.
       That Berg disagrees with the court’s conclusion, or the
weight or lack of weight it accorded to the various factors before
it, does not mean the trial court misinterpreted the record or
abused its discretion. The trial court was free to consider all
relevant evidence and disregard the experts’ opinions regarding
factors which mitigated Berg’s risk of danger. (See People v.
Brown (2014) 59 Cal. 4th 86, 101 [trier of fact is not bound to
accept expert opinion or precluded from considering other
relevant evidence].)




                                26
     For all of these reasons, we conclude the court did not
abuse its discretion in denying Berg’s petition for resentencing
under Proposition 47.
                        IV. DISPOSITION
     The order is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS



                                          EDMON, P. J.

We concur:




                  LAVIN, J.




                  EGERTON, J.




                                27